      Case 4:18-cv-00103-BMM Document 11-1 Filed 01/31/19 Page 1 of 2



RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

JOSEPH A. SERGI
Senior Litigation Counsel
LAURA M. CONNER
LANDON M. YOST
Trial Attorneys
U.S. Department of Justice, Tax Division
555 4th Street, N.W.
Washington, D.C. 20001
(202) 305-0868 (Sergi); (202) 514-6438 (Conner); (202) 307-2144 (Yost)
(202) 307-2504 (fax)
joseph.a.sergi@usdoj.gov
laura.m.conner@usdoj.gov
landon.m.yost@usdoj.gov

Of Counsel:
KURT G. ALME
United States Attorney
VICTORIA FRANCIS
Assistant United States Attorney

Attorneys for the defendants

                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 STEPHEN C. BULLOCK, et al.,
               Plaintiffs,               Case No. 4:18-cv-00103-BMM
                 v.                      [PROPOSED] ORDER GRANTING
                                         MOTION TO RESET TIME TO
 INTERNAL REVENUE SERVICE, et
                                         RESPOND TO COMPLAINT
 al.,
                                         FOLLOWING LAPSE IN
               Defendants.               APPROPRIATIONS
       Case 4:18-cv-00103-BMM Document 11-1 Filed 01/31/19 Page 2 of 2



      The Court is in receipt of the defendants’ unopposed motion to reset the

deadline to respond to the complaint now that appropriations have been restored to

the Department of Justice. For good cause shown, and in accordance with the

Court’s Order of January 8, 2019 (ECF #10), the Court hereby GRANTS this

motion and ORDERS that the deadline for defendants to respond to the complaint

is reset to February 20, 2019.

      IT IS SO ORDERED.



DATED: _______________, 2019.


                                      _________________________
                                      Hon. Brian M. Morris
                                      United States District Judge




                                        2
 
